SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K (Mark One) ☑ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December31, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-35746 A. Full title of the plan and address of the plan, if different from that of the issuer named below: BRYN MAWR BANK CORPORATION 401(K) PLAN B. Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: BRYN MAWR BANK CORPORATION BRYN MAWR, PA 19010 REQUIRED INFORMATION a) Financial Statements . The financial statements filed as a part of this Annual Report are listed in the Index to Financial Statements at page 3. b) Exhibit Index : 23.1 The consent of BDO USA,LLP, independent registered public accounting firm 23.2 The consent of Mitchell & Titus, LLP, independent registered public accounting firm 2 BRYN MAWR BANK CORPORATION 401(k) PLAN Financial Statements and Supplemental Schedule For the Years Ended December31, 2014 and 2013 With Report of Independent Auditors THE BRYN MAWR BANK CORPORATION 401(k) PLAN Table of Contents Page REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMS 1 FINANCIAL STATEMENTS: Statements of Net Assets Available for Benefits, December31, 2014 and 2013 3 Statements of Changes in Net Assets Available for Benefits, Years ended December31,2014 and 2013 4 Notes to Financial Statements 5 SUPPLEMENTAL SCHEDULE: ScheduleH – Line4i – Schedule of Assets (Held at End of Year), December31, 2014 11 CONSENTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMS SIGNATURE 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Wealth Committee of Bryn Mawr Bank Corporation We have audited the accompanying statement of net assets available for benefits of Bryn Mawr Bank Corporation 401(k) (“the Plan”) as of December 31, 2014, and the related statement of changes in net assets available for benefits for the year then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2014, and the changes in its net assets available for benefits for the year then ended in conformity with U.S. generally accepted accounting principles. Our audit was conducted for the purpose of forming an opinion on the financial statements as a whole. The supplemental Schedule H, Part IV, Line 4i- Schedule of Assets (held at Year End) as of December 31, 2014 is presented for the purpose of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. Such information is the responsibility of the Plan's management and was derived from and relates directly to the underlying accounting and other records used to prepare the financial statements. The information has been subjected to the auditing procedures applied in the audits of the financial statements and certain additional procedures, including comparing and reconciling such information directly to the underlying accounting and other records used to prepare the financial statements or to the financial statements themselves, and other additional procedures in accordance with auditing standards generally accepted in the United States of America. In our opinion, the information is fairly stated in all material respects in relation to the financial statements as a whole. /s/ BDO USA,LLP June 26, 2015 1 Mitchell & Titus, LLP 1818 Market Street Philadelphia, PA 19103 Tel: +1 Fax: +1 mitchelltitus.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Wealth Committee of Bryn Mawr Bank Corporation We have audited the accompanying statements of net assets available for benefits of Bryn Mawr Bank Corporation 401(k) (“the Plan”) as of December 31, 2013, and the related statement of changes in net assets available for benefits for the year then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2013, and the changes in its net assets available for benefits for the year then ended in conformity with U.S. generally accepted accounting principles. Our audit was conducted for the purpose of forming an opinion on the Plan’s basic financial statements taken as a whole. The supplemental schedule of assets (Held at End of Year) as of December 31, 2013 is presented for purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for the Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. Such information is the responsibility of the Plan’s management. The information has been subjected to the auditing procedures applied in our audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Mitchell & Titus, LLP Philadelphia, PA June 30, 2014 2 BRYN MAWR BANK CORPORATION 401(k) PLAN Statements of Net Assets Available for Benefits December 31, 2014 and 2013 Assets: Investments, at fair value: Money market funds $ 2,645,903 $ 2,802,390 Company stock 5,907,055 5,561,083 Mutual funds 35,686,766 31,375,825 Total investments at fair value 44,239,724 39,739,298 Receivables: Contributions receivable – Employer 398,265 370,030 Contributions receivable – Employee — 3,983 Other 7,400 — Notes receivables from participants 1,145,595 844,349 Total receivables 1,551,260 1,218,362 Total assets 45,790,984 40,957,660 Liabilities: Accrued liabilities — 7,768 Total liabilities — 7,768 Net assets available for benefits $ 45,790,984 $ 40,949,892 See accompanying notes to financial statements. 3 BRYN MAWR BANK CORPORATION 401(k) PLAN Statements of Changes in Net Assets Available for Benefits Years endedDecember 31, 2014 and 2013 Investment income: Dividends 1,485,693 1,146,640 Net appreciation in the fair value of investments 1,061,204 5,675,695 Total investment income 2,546,897 6,822,335 Interest income on notes recievables from participants 34,052 28,926 Contributions: Employee 2,481,196 2,407,965 Employer 1,873,466 1,757,371 Rollovers 415,599 724,680 Total contributions 4,770,261 4,890,016 Total additions 7,351,210 11,741,277 Benefits paid & administrative expenses: Benefits paid to participants 2,424,022 2,822,676 Administrative expenses 86,096 62,637 Total benefits paid & administrative expenses 2,510,118 2,885,313 Net increase in net assets available for benefits 4,841,092 8,855,964 Net assets available for benefits: Beginning of year 40,949,892 32,093,928 End of year $ 45,790,984 $ 40,949,892 See accompanying notes to financial statements. 4 Description of the Plan (a) General The following description of the Bryn Mawr Bank Corporation 401(k) Plan (“the Plan”) provides only general information. Participants should refer to the Plan Agreement for a more complete description of the Plan’s provisions. The Plan is a defined contribution plan under which all employees of Bryn Mawr Bank Corporation (the“Corporation”) and its wholly owned subsidiaries, including The Bryn Mawr Trust Company (the“Bank”), (collectively, the “Company”) who meet certain service requirements are eligible to participate. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended. On October 21, 2014 the Wealth Committee, approved to restate the plan document from an individually designed plan into an Internal Revenue Service (“IRS”) pre-approved Volume Submitter Plan. The restated document was adopted effective January 1, 2015. (b) Eligibility All employees of the Company are eligible to make salary deferral contributions into the plan upon their date of hire. Employees are eligible to receive employer contributions, effective January 1, April 1, July 1, or October 1, following the completion of six months of employment with at least 500 hours of service with the Company. (c) Contributions Employees can elect salary deferral through payroll deduction of their pay on a pre-tax or after-tax basis, subject to certain limitations as defined by the Plan. Such contributions are processed with each payroll and are matched quarterly dollar for dollar by the Company up to a maximum of 3% of the participant’s base annual salary. Rollovers contributions from other qualified plans are permitted. Effective January 1, 2015, the employer match contribution will be processed with each payroll. In addition to above, the Board of Directors of the Corporation may, at their discretion, authorize an additional contribution based on the Company’s profitability. The Company contributed 3% of gross compensation, allocated as a discretionary contribution, to eligible participants during 2014 and 2013. Participants direct the investment of their contributions into various investment options offered by the Plan. The employer contributions and employee salary deferral and rollover contributions are allocated among the investment options based upon the participant’s investment election. The Plan includes an “automatic increase” feature. If the employee elected participation in this feature, his or her salary deferral contribution to the Plan will automatically be increased by 1% of his or her compensation as of each January 1. (d) Payment of Benefits Upon termination due to death, disability, or retirement, as defined by the Plan Document, or upon request for an in-service distribution, a participant may elect to receive a lump-sum payment equal to the value of the participant’s vested interest in their account. A non-spouse beneficiary entitled to receive an eligible rollover distribution is permitted to make a direct trustee to trustee rollover to an IRA 5 (e) Vesting Participants are immediately vested in all contributions. Effective January 1, 2015, vesting schedule for employer contributions (match and discretionary) for employees hired after January 1, 2015 is as follows: Years of Vesting Service % Vested 1 but less than 2 % 2 but less than 3 % 3 but less than 4 % (f) Participant Accounts Each participant’s account is credited with the participant’s salary deferral, Company matching contributions, and the Company discretionary contributions based on gross annual compensation. Additionally, all participant’s accounts are allocated Plan earnings (losses), and a proportionate allocation of administrative expenses. Allocations are based on participant earnings (losses) or account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. (g) Notes Receivable from Participants Participants may borrow from their fund accounts a minimum of $1,000 (this increased from $500 effective October 18, 2013) up to a maximum equal to the lesser of $50,000 or 50% of their account balance. Current loan terms range from 1 to 10 years. The loans are secured by the balance in the participant’s account and bear a fixed rate of interest equal to ½ % over the published prime rate in the Wall Street Journal as of the first day of the month that the loan is issued. Principal and interest is paid ratably through biweekly payroll deductions. The interest rates on loans are currently 3.75%. (h) Withdrawals Participant contributions and accumulated earnings (losses) are restricted as to withdrawal except in Hardship cases as defined by the Internal Revenue Code or the attainment of age 59
